DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 04/12/2022 canceling claims 2, 3, 7 and 14; amending claims 1, 4 – 6, 8 – 10, 12, 13, 15 and 16; and adding new claims 18 – 20. Claims 1, 4 – 6, 8 – 13 and 15 – 20 are examined.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
in line 13 of claim 1, change “remaining portion of the gas turbine exhaust heat recovery devices” to - - remaining portion of the plurality of gas turbine exhaust heat recovery devices - -; and
in line 12 of claim 20, change “remaining portion of the gas turbine exhaust heat recovery devices” to - - remaining portion of the plurality of gas turbine exhaust heat recovery devices - -.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the direct connection between the two evaporators in claim 19 must be shown, or pointed out, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where new claim 19 is supported, nor does there appear to be a written description of the claim limitation “the inter-device heat medium supply unit directly connects the evaporator belonging to the gas turbine exhaust heat recovery device which is in the operation state, and the evaporator of the gas turbine exhaust heat recovery device which is in the non-operation state” in the application as filed.  There was no discussion found regarding the direct connection between the two evaporators.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 – 6, 8 – 13, 15 – 17 and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the exhaust heat recovery boiler” in lines 5-6.  It is not clear which one of the plurality of exhaust heat recovery boilers is being referred to in lines 5-6.
Claim 18 recites “the exhaust heat recovery boiler” in lines 5-6.  It is not clear which one of the plurality of exhaust heat recovery boilers is being referred to in lines 5-6.
Claim 18 recites the limitation "the steam evaporated" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “the exhaust heat recovery boiler” in lines 5-6.   It is not clear which one of the plurality of exhaust heat recovery boilers is being referred to in lines 5-6.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 2012/0317973 A1 (Gulen).
Regarding claim 20, Gulen discloses (see figs. 1 and 2) a gas turbine exhaust heat recovery plant 100 comprising: a plurality of gas turbine exhaust heat recovery devices (106 112; 108 114) that each have a gas turbine (106, 108, respectively) and an exhaust heat recovery boiler (112, 114, respectively) for generating steam by recovering exhaust heat of the gas turbine; a steam-utilizing facility 110 that utilizes the steam generated by the exhaust heat recovery boiler (superheater 118 can supply steam to steam turbine 110 via line extending upward from superheater 118 in fig. 2; see also par. 28, bottom); and an inter-device heat medium supply unit (124, 126) capable of supplying a portion of water heated or a portion of the steam generated (either water or steam can be transferred from 112 to 114; see fig. 1) by at least one of the gas turbine exhaust heat recovery devices (106, 112), to at least one of the other gas turbine exhaust heat recovery devices (108, 114) and the steam-utilizing facility (an output of boiler 114 labeled “Superheated Steam” leads steam turbine 110; see figs. 1 and 2; therefore water of steam transported by device (124, 126) is capable of being delivered to the steam turbine 110), the inter-device heat medium supply unit (124, 126) including a valve 126 and a pipeline 124, wherein when a portion of the plurality of gas turbine exhaust recovery devices (106, 112) is in an operation state (see par. 26, bottom), a remaining portion of the gas turbine exhaust heat recovery devices (108, 114) is in a non- operation state (see par. 26, bottom), the inter-device heat medium supply unit supplies a liquid water (see discussion below) heated by a gas turbine exhaust heat recovery device which is in the operation state (106, 112), via the valve 126 and the pipeline 124, to the exhaust heat recovery boiler of a gas turbine exhaust heat recovery device which is in the non-operation state (108, 114) while maintaining a high temperature of the liquid water (the temperature of water can be initially heated during start-up of engine 102 and thus is higher than and ambient temperature; this temperature is high compared to a temperature of the water exiting superheater 122 after pre-heating superheater 122, plant (108, 114) being non-operational and thus at a relatively low temperature; also see discussion below), a low temperature water recovering line (line extending downward from superheater 122) recovers the water (see discussion below) from the exhaust heat recovery boiler 114 of the gas turbine exhaust heat recovery device which is in the non-operation state (108, 114), and a temperature of the water recovered by the low temperature water recovering line is lower (see discussion below) than the high temperature of the water supplied by the inter-device heat medium supply unit.  When the plant (108, 114) is non-operational the gas turbine 108 is not providing high temperature exhaust so that superheater 122 will be at a relatively low temperature compared to the incoming water from evaporator 116 and therefore water will be cooled while passing through superheater 122 and thus at a lower temperature at the exit compared to the temperature at the entrance to superheater 122.  It is noted that during a scenario when plant (106, 112) is starting up water will be supplied to evaporator 116 and initially water or a water steam mixture can be supplied through pipeline 124 to superheater 122.  The line extending downward from superheater 122 can be the water recovering line the water exiting superheater 122 of the non-operational plant (108, 114) then being able to be re-used.  When both plants (106, 112) and (108, 114) are operational and the respective gas turbines are producing high temperature exhaust the line extending downward from superheater 122 will typically contain steam however water is capable of being recovered in the instant scenario.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulen in view of Pub. No.: US 2010/0236240 A1 (Hu).
Regarding claim 18, Gulen discloses (see figs. 1 and 2) a gas turbine exhaust heat recovery plant 100 comprising: a plurality of gas turbine exhaust heat recovery devices (106 112; 108 114) that each have a gas turbine (106, 108, respectively) and an exhaust heat recovery boiler (112, 114, respectively) for generating steam by recovering exhaust heat of the gas turbine; a steam-utilizing facility 110 that utilizes the steam generated by the exhaust heat recovery boiler (each of the boilers provides steam to the steam turbine 110 shown in fig. 1); and an inter-device heat medium supply unit (124, 126) capable of supplying a portion of water heated or a portion of the steam generated (either water or steam can be transferred from 112 to 114; see fig. 1) by at least one of the gas turbine exhaust heat recovery devices (106, 112), to at least one of the other gas turbine exhaust heat recovery devices (108, 114) and the steam-utilizing facility (an output of boiler 114 labeled “Superheated Steam” leads steam turbine 110; see figs. 1 and 2; therefore water or steam transported by device (124, 126) is capable of being delivered to the steam turbine 110), the inter-device heat medium supply unit (124, 126) including a valve 126 and a pipeline 124, wherein the exhaust heat recovery boiler of each gas turbine exhaust heat recovery device includes an evaporator (see evaporators 116 and 118 in fig. 2), and the inter-device heat medium supply unit (124, 126) supplies at least one of the water heated and the steam evaporated by the evaporator 116 belonging to a gas turbine exhaust heat recovery device (106, 112) which is in an operation state (see par. 26, bottom), to the gas turbine exhaust heat recovery device (108, 114) which is in a non-operation state (see par. 26, bottom) while maintaining a high temperature of the at least one of the water and the steam (the steam traveling through pipeline 124 is used for superheating therefore must be at a reasonable high temperature to serve as the basis for superheating the steam).  Gulen does not explicitly disclose the inter-device heat medium supply unit being capable of supplying the at least one of the water heated and the steam evaporated by one evaporator to the evaporator of another gas turbine exhaust heat recovery device (108, 114).
Hu teaches a steam generator (205; see par. 25) supplying steam to an evaporator 135 of a gas turbine (par. 2) exhaust heat recovery device (HRSG 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gulen with the inter-device heat medium supply unit being capable of supplying steam evaporated by one evaporator to the evaporator of another gas turbine exhaust heat recovery device as taught by Hu in order to facilitate pre-warming the evaporator to improve start up capability of the plant (108, 114) disclosed by Gulen (see Hu par. 25).
Regarding claim 19, Gulen in view Hu teach the current invention as claimed and discussed above.  Gulen does not disclose the inter-device heat medium supply unit directly connects the evaporator belonging to the gas turbine exhaust heat recovery device which is in the operation state, and the evaporator of the gas turbine exhaust heat recovery device which is in the non-operation state. 
The teachings of Hu applied to Gulen in the claim 18 analysis above resulted in the inter-device heat medium supply unit directly connects the evaporator belonging to the gas turbine exhaust heat recovery device which is in the operation state (intended use), and the evaporator of the gas turbine exhaust heat recovery device which is in the non-operation state (intended use). Hu teaches a steam supply line from a steam source 205 to a superheater 125 with a branch at 207 leading to an evaporator 135.  Therefore the teachings of Hu as applied to Gulen resulted in the inter-device heat medium supply unit of Gulen in view Hu having a branch supplying steam directly to the evaporator 120 disclosed by Gulen from source evaporator 116 of Gulen. It is noted that recitations regarding operational and non-operational states of the gas turbine exhaust recovery devices are functional recitations and thus the prior art structure need only be capable of performing the recitations. Apparatus claims cover what a device is, not what a device does. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 4-6, 8-13 and 15-17 would likewise be allowable at least by virtue of their respective dependency upon an allowable base claim.

Response to Arguments
Applicant argues that claims that recite inter-device heat medium supply unit should no longer be interpreted under 35 USC 112(f) because the generic placeholder term “unit” has now been modified with sufficient structure.  Applicant arguments have been accepted and the instant claims are no longer interpreted in this manner.  It is noted that use of the term controller in place of control unit also precludes interpretation under 35 USC 112(f) because a generic placeholder is no longer recited.
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues against Briesch regarding claim 18 because the water or steam would be routed through a condenser enroute from the claimed evaporator of the operational plant to the claimed evaporator of the non-operational plant.  It is noted Briesch is not cited in this office action against claims 18 and 19.  Instead Gulen is cited that does not have a condenser within the inter-device heat medium pipeline 124 (see fig. 2).  Secondary reference Hu is added to teach delivering preheating medium to an evaporator of a non-operational   HRSG.  Gulen discloses supplying water or steam via pipeline 124 from evaporator 116 to superheater 122 of HRSG 114 including superheater 122.  Hu teaches that when supplying water or steam to a superheater of non-operational HRSG it is also beneficial to also include supplying the steam to an evaporator of the HRSG in order to improve the start-up process of the non-operational HRSG.
Regarding claim 20 applicant argues that Gulen does not anticipate all the limitations of the claim because Gulen does not suggest preheating with water.  It is noted that applicant is not claiming a method of preheating a HRSG with steam.  None of the claims recites a preheating process.  For example a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case during start-up of plant (106, 112) the evaporator 116 can contain only the feedwater (see US 4437313 col. 1, ll. 59-62) because gas turbine 106 exhaust has not sufficiently heated the water yet and opening the valve 126 would make the water capable of being delivered to the HRSG 114.  It is further noted that a teaching, suggestion or motivation is not applicable to a reference cited under 35 USC 102.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741